DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 1/2/2020 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
2. Claim 1 is objected to because of the following informalities:  
Claim 1, line 23, “surface of the workpiece and the outer peripheral end portion and the end surface” should read “surface of the workpiece, [[and]] the outer peripheral end” because the claim limitation is listing three phrases. 
Claim 1, line 23, “the outer peripheral end portion and the end surface of the grinding wheel” should read “the outer peripheral end portion of the grinding wheel and the end surface of the grinding wheel” to make the claim limitation more clear. 
Claim 1, last three lines, “to move the grinding wheel or the support by controlling the feeding device, and to automatically” should read “[[to]] move 
Claim 1, last 8 lines, overall this limitation is wordy and confusing. Consider formatting as a list with different indentations. This would help alleviate the confusion. For example, maybe:
“the control device is further configured to:
	before processing using the grinding wheel…
	move the grinding wheel or the support by controlling the feeding device, and
	automatically start the processing using the grinding wheel”
Appropriate correction is required.
Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a feeding device”. Further, proper corresponding structure is provided as a ball screw mechanism and servomotor. 
Claim 1, “a control device”. Further, proper corresponding structure is provided as a CPU, RAM, ROM and storage. 
Claim 2, “an operating device”. Further, proper corresponding structure is provided as a button. 
Claim 3, “a first operating device”. Further, proper corresponding structure is provided as a button. 
Claim 3, “a second operating device”. Further, proper corresponding structure is provided as a button. 
Claim 3, “a third operating device”. Further, proper corresponding structure is provided as a button.
Claim 5, “a communication portion”. Further, proper corresponding structure is provided as transmission/reception device for communicating with the mobile information communication terminal 56 in a wireless manner”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 10, the claim language states “in a cutting direction by the grinding wheel vertical to a rotating shaft”. It is not precisely clear what is meant by the word “vertical”. Specifically, it is not precisely clear what relationship “vertical” requires between the cutting direction and the rotating shaft. 
Regarding claim 1, line 12, the claim language states “second feeding direction vertical to the cutting direction”. It is not precisely clear what is meant by the word “vertical”. Specifically, it is not precisely clear what relationship “vertical” requires between the second feeding direction and the cutting direction and the first feeding direction. 
Regarding claim 4, the claim language recites “wherein the automatic grinding apparatus includes no operation panel”. However, buttons 42-44 can qualify as an operation panel. Therefore it is not precisely clear what qualifies as an “operation panel”.  
Claims 2, 3 and 5 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Yoshida et al. (JP 2018034297), hereinafter Yoshida, in view of Ball et al. (US Patent 6572444), hereinafter Ball.
Regarding claim 1, Yoshida teaches an automatic grinding apparatus (fig. 1), comprising: 
a grinding wheel (fig. 1, grindstone 10) configured to grind a workpiece having a surface to be ground (page 2 of the attached translation, second to last paragraph); 
a support configured to support the workpiece (page 2 of the attached translation, second to last paragraph; table 12); 
a feeding device (table feed device 34) configured to change a relative position between the grinding wheel and the workpiece by moving the grinding wheel or the support (page 3 of the attached translation, fourth paragraph); 
a control device (control device 30) configured to perform numerical control of the feeding device (page 6, paragraph 5); 
a first detector (workpiece thickness detection sensor 21) configured to detect a position of the surface of the workpiece in a cutting direction by the grinding wheel vertical to a rotating shaft of the grinding wheel (page 4 of the attached translation, second to last paragraph), a first feeding direction in parallel with the rotating shaft, and a second feeding direction vertical to the cutting direction and the first feeding direction (Yoshida’s workpiece thickness detection sensor 21 is capable of detecting the position of the workpiece in both a first feeding direction and a second feeding direction; last paragraph on page 4 of the attached translation); 
a second detector (workpiece size detection sensor 24) configured to detect a position of the surface of the workpiece in the first feeding direction and the second feeding direction (page 5 of the attached translation, second paragraph); 
a third detector (wheel diameter detection sensor 25) configured to detect a position of an outer peripheral end portion in the cutting direction of the grinding wheel (fig. 6, page 8 of the attached translation, paragraphs 6 and 7); and 
wherein the control device is further configured to, before processing using the grinding wheel is started, calculate a range in which the grinding wheel and the support are relatively moved on the basis of information on the positions of the surface of the workpiece and the outer peripheral end portion and the end surface of the grinding wheel detected by the first detector, the second detector, the third 45detector, to move the grinding wheel or the support by controlling the feeding device, and to automatically start the processing using the grinding wheel (abstract of attached translation; page 6 of the attached translation, fourth paragraph).  
Yoshida does not teach a fourth detector configured to detect a position of an end surface of the grinding wheel in the first feeding direction; wherein the control device utilizes the position detected by the fourth detector. 
	However, Ball teaches a grinding apparatus with a grinding wheel 20 having a grinding surface 24. Additionally, Ball teaches a sensor 170 for detecting a position of an end surface of the grinding wheel 20 in the first feeding direction, wherein the first feeding direction is in parallel with the rotating shaft (rotatable grinding shaft 18)(fig. 5). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida to incorporate the teachings of Ball to provide a fourth sensor configured to detect a position of an end surface of the grinding wheel in the first feeding direction. Additionally it would have been obvious to provide this position information to the control device. Doing so would further allow the control device to know the position of the grinding wheel, which would help prevent crashes and would also aid in knowing when to change the grinding wheel. 
Regarding claim 2, Yoshida in view of Ball teaches the claimed invention as rejected above in claim 1. Additionally, Yoshida in view of Ball teaches further comprising an operating device (start button 42) through which an instruction to automatically start the processing using the grinding wheel is input (page 9 of the attached translation, paragraph 5), the operating device being connected to the control device (page 6 of the attached translation, paragraph 3; fig. 3).  
Regarding claim 3, Yoshida in view of Ball teaches the claimed invention as rejected above in claim 1. Additionally, Yoshida in view of Ball teaches a first operating device (start button 42) through which an instruction to automatically start the processing using the grinding wheel (page 3 of the attached translation, paragraph 3) and an instruction to restart the processing using the grinding wheel that is temporarily stopped are input (page 3 of the attached translation, paragraph 4), the first operating device being connected to the control device (fig. 3); 
a second operating device (pause button 46) through which an instruction to temporarily stop the processing using the grinding wheel is input (page 3 of the attached translation, paragraph 4), the second operating device being connected to the control device (fig. 3); and 
a third operating device (emergency stop button 43) through which an instruction to completely stop the processing using the grinding wheel is input (page 3 of the attached translation, paragraph 5), the third operating device being connected to the control device (fig. 3).  
Regarding claim 4, Yoshida in view of Ball teaches the claimed invention as rejected above in claim 1. Additionally, Yoshida in view of Ball teaches wherein the automatic grinding apparatus includes no operation panel through which an instruction regarding processing is input to the control device (As best understood by the examiner, in light of the 35 USC 112 rejection listed above, Yoshida in view of Ball operates in a very similar manner to the claimed invention. Additionally, Yoshida in view of Ball does not include a joystick for the operator to teach the control means the position of the workpiece).  
Regarding claim 5, Yoshida in view of Ball teaches the claimed invention as rejected above in claim 1. Additionally, Yoshida in view of Ball teaches the control device includes a communication portion (communication unit 32) configured to transmit/receive processing information to/from an external device (page 6 of the attached translation, last paragraph); and 
the control device is configured to transmit/receive the processing information to/from a mobile information communication terminal that communicates with the control device via the communication portion (page 7 of the attached translation, paragraph 3).
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10556318 in view of Ball et al. (US Patent 6572444), hereinafter Ball. 
Instant Application: 16/732,973
US Patent 10556318
An automatic grinding apparatus, comprising: 

1. An automatic grinding apparatus, comprising:
a grinding wheel configured to grind a workpiece having a surface to be ground; 

a grinding wheel configured to grind a workpiece having a surface to be ground;
a support configured to support the workpiece; 

a support configured to support the workpiece;
a feeding device configured to change a relative position between the grinding wheel and the workpiece by moving the grinding wheel or the support; 

a feeding device configured to change a relative position between the grinding wheel and the workpiece by moving the grinding wheel or the support;
a control device configured to perform numerical control of the feeding device; 


a first detector configured to detect a position of the surface of the workpiece in a cutting direction by the grinding wheel vertical to a rotating shaft of the grinding wheel, a first feeding direction in parallel with the rotating shaft, and a second feeding direction vertical to the cutting direction and the first feeding direction; 

a first detector configured to detect a position of the surface of the workpiece in a cutting direction of the grinding wheel, the cutting direction being perpendicular to a rotational axis of the grinding wheel;
a second detector configured to detect a position of the surface of the workpiece in the first feeding direction and the second feeding direction; 


a third detector configured to detect a position of an outer peripheral end portion in the cutting direction of the grinding wheel; and 

a third detector configured to detect a position of a lower end portion of an outer circumference of the grinding wheel;
the control device is further configured to, before processing using the grinding wheel is started, calculate a range in which the grinding wheel and the support are relatively moved on the basis of information on the positions of the surface of the workpiece and the outer peripheral end portion and the end surface of the grinding wheel detected by the first detector, the second detector, the third 45detector, and the fourth detector, to move the grinding wheel or the support by controlling the feeding device, and to automatically start the processing using the grinding wheel.  


2. The automatic grinding apparatus according to claim 1, further comprising an operating device through which an instruction to automatically start the processing using the grinding wheel is input, the operating device being connected to the control device.  

2. The automatic grinding apparatus according to claim 1, further comprising an operating device through which an instruction to automatically start the processing using the grinding wheel is input, the operating device being connected to the control device.
3. The automatic grinding apparatus according to claim 1, further comprising: 
a first operating device through which an instruction to automatically start the processing using the grinding wheel and an instruction to restart the processing using the grinding wheel that is temporarily stopped are input, the first operating device being connected to the control device; 

3. The automatic grinding apparatus according to claim 1, further comprising: a first operating device through which an instruction to automatically start the processing using the grinding wheel and an instruction to restart the processing using the grinding wheel that is temporarily stopped are input, the first operating device being connected to the control device; 
a second operating device through which an instruction to temporarily stop the processing using the grinding wheel is input, the second operating device being connected to the control device; and 

a second operating device through which an instruction to temporarily stop the processing using the grinding wheel is input, the second operating device being connected to the control device; and 
a third operating device through which an instruction to completely stop the processing using the grinding wheel is input, the third operating device being connected to the control device.  

a third operating device through which an instruction to completely stop the processing using the grinding wheel is input, the third operating device being connected to the control device.
4. The automatic grinding apparatus according to claim 1, wherein the automatic grinding apparatus includes no operation panel through which an instruction regarding processing is input to the control device.  

4. The automatic grinding apparatus according to claim 1, wherein the automatic grinding apparatus includes no operation panel through which an instruction regarding processing is input to the control device.
5. The automatic grinding apparatus according to claim 1, wherein: 
the control device includes a communication portion configured to transmit/receive processing information to/from an external device; and 
the control device is configured to transmit/receive the processing information to/from a mobile information communication terminal that communicates with the control device via the communication portion.



the control device is configured to transmit/receive the processing information to/from a mobile information communication terminal that communicates with the control device via the communication portion.


U.S. Patent No. 10556318 does not teach wherein the first detector is configured to detect a position of the workpiece in the first feeding direction and the second feeding direction. U.S. Patent No. 10556318  also does not teach a fourth detector configured to detect a position of an end surface of the grinding wheel in the first feeding direction, wherein the control device is provided with the detected position from the fourth detector. However, Ball teaches a grinding apparatus with a grinding wheel 20 having a grinding surface 24. Additionally, Ball teaches a sensor 170 for detecting a position of an end surface of the grinding wheel 20 in the first feeding direction, wherein the first feeding direction is in parallel with the rotating shaft (rotatable grinding shaft 18)(fig. 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent . 
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guenin (US Patent 5323572) teaches a precision grinding machine with a follower 18 for detecting positions of truing tools
Tano et al. (US PGPUB 20120028543) teaches a grinding machine with ultrasonic sensor 14 
Yamamori et al. (US Patent 5025592) teaches a machine tool having workpiece machining dimension and tool length measuring functions including contact sensor 4 (fig. 4b)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723